DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "preferably" in lines 20 (appearing twice) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 1 is interpreted to only require a radius of curvature under 0.3 mm and to not require being under 0.25 mm nor from 0 to 0.2 mm.
Claims 2-16 are rejected for dependence on claim 1.
Claim 20 recites a process of using the apparatus without setting forth any process steps involved in the process.  It merely recites a use without any active, positive steps delimiting how this use is actually practiced.  Therefore, the scope of the claim is indefinite.  See MPEP§ 2173.05(q).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,906,359 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: with respect to claim 1 of the pending application, claim 1 of the reference patent discloses a tread block for a tread of a pneumatic tire or for a tread band for a pneumatic tire, the tread block comprising: 
a plurality of sipes, at least some of the plurality of sipes each having 
an open top end to the surface of the tread block, 
a bottom located in the tread block, and 
a first side wall and a second side wall curved in the lengthwise direction of the sipe, an intersection of the sipe with a surface that is geometrically congruent and parallel with the surface of the tread block and arranged a depth apart from the surface of the tread block into the tread block forming a curved line, 
wherein at least a first sipe of the plurality of sipes is shaped such that, at all depths within a range from the open top end of the first sipe to a first transition depth, the curved line comprises2Docket No. 7758-0015 Appln. No. 15/842,319at least one deflection point having an inner corner that has a radius of curvature under 0.3 mm; 
whereas claim 4 of the reference patent discloses at least one deflection point has a deflection point has a deflection angle that is less than 90 degrees.  Hence, claim 1 is not patentably distinct from claims 1 and 4 of the reference patent.  
Regarding claim 2, claim 2 of the reference patent discloses a tread band for a tread pneumatic tire, comprising the tread block.
Regarding claim 3, claim 3 of the reference patent discloses a tread configured for rolling contact against a ground surface, said tread having a cylindrical shape and comprising tread blocks.
Regarding claim 4, claim 1 of the reference patent discloses the first transition depth is at least 0.3 mm.
Regarding claim 5, claim 6 of the reference patent discloses the bottom of the first sipe has an uneven or curved surface, whereby the depth of the first sipe measured from the surface of the tread block to the bottom of the first sipe at a first primary point is different from the depth of the first sipe measured from the surface of the tread block to the bottom of the sipe at a second primary point.
Regarding claim 6, claim 7 of the reference patent discloses the depth of the first sipe at the first primary point is less than the depth of the first sipe at the second primary point and the second primary point is located closer to a center of the first sipe than the first primary point.
Regarding claim 7, claim 8 of the reference patent discloses the first side wall comprises a projection or a recession and the second side wall comprises a geometrically congruent recession or projection, respectively, whereby the first and second side walls form a locking element configured to lock the first and second side walls to each other.
Regarding claim 8, claim 9 of the reference patent discloses the first side wall and the second side wall comprise at least two planes which form an angle with each other in the depth-wise direction of the first sipe such that the intersection of the planes extends in a direction that forms an angle of at least 15 degrees with the normal of the surface of the tread block.
Regarding claim 9, the reference patent does not disclose the intersection of the planes extends in a direction that forms an angle of at least 45 degrees with the normal of the surface of the tread block.  However, claim 9 of the reference patent discloses an angle of at least 15 degrees.  One of ordinary skill in the art would have found it obvious to optimize the angle between the intersection of the planes to improve performance of the sipe and tread.
Regarding claims 10 and 11, claim 1 of the reference patent discloses the first sipe is shaped such that, at all depths from a second transition depth to the bottom of the first sipe, the curved line comprises a bending point that has an inner rounded corner, a radius of curvature of the inner rounded corner being at least 0.3 mm.
Regarding claim 12, claim 1 of the reference patent discloses the second transition depth being greater than the first transition depth.
Regarding claim 13, claim 10 of the reference patent discloses the first side wall and the second side wall are configured such that, for a given depth, 
at a first secondary point, the curved line propagates in a first direction, the first secondary point4Docket No. 7758-0015 Appln. No. 15/842,319defining a first tangential plane including the first secondary point, the first direction, and a direction of a sidewall of the first sipe, the direction of the sidewall being perpendicular to the first direction, 
at a second secondary point, the curved line propagates in a second direction that is parallel to the first direction or forms an angle of at most 30 degrees with the first direction, the second secondary point defining a second tangential plane including second secondary point, the second direction and a direction of a sidewall of the first sipe, the direction of the sidewall being perpendicular to the second direction, and 
the first or the second side wall comprises a protrusion in between the first secondary point and the second secondary point, the protrusion protruding to the same direction from the first tangential plane and the second tangential plane.
Regarding claim 14, claim 11 of the reference patent discloses the curved line comprises at least three deflection points in between the first secondary point and the second secondary point.
Regarding claims 15 and 16, the reference patent does not disclose the curved line comprises at least four deflection points in between the first secondary point and the second secondary point.  However, zig zag shaped sipes having a multitude of deflection points is well known and conventional in the art.  One of ordinary skill in the art would have found it obvious to provide increase the number of deflection points as is customary in the art.  Likewise, claim 14 of the reference patent discloses at least three deflections points therebetween.  
Regarding claim 17, claim 15 of the reference patent discloses a lamella plate suitable for manufacturing a pneumatic tire, a tread band, or a tread block, the lamella plate being configured to form a sipe in the tread block of the pneumatic tire or the tread band, the lamella plate comprising: 
a bottom surface; 
a top surface located apart from the bottom surface in a direction of height of the lamella plate; and 
a first side wall and a second side wall curved in a lengthwise direction of the lamella plate, the lengthwise direction being perpendicular to the height and a cross-section of the lamella plate with a plane that has a surface normal that is parallel to the height of the lamella plate and is disposed at a height from the bottom surface forming a curved line, 
wherein, at all heights within a range from a surface height to a first transition height of at least 0.3 mm, as measured from the bottom surface of the lamella plate, the curved line comprises at least one deflection point having an inner corner that has a radius of curvature under 0.3 mm; whereas claim 4 discloses a deflection point has a deflection angle that is less than 90 degrees.  Hence, claim 17 is not patentably distinct from claims 4 and 15 of the reference patent.  
Regarding claim 18, claim 16 of the reference patent discloses the lamella plate comprises metal.
Regarding claim 19, claim 17 of the reference patent discloses the height of the lamella plate is at least 4 mm, and the first transition height is at least 0.3 mm greater than the surface height.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        4/28/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715